—Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: Because the record does not establish whether defendant was present at the Sandoval conference, we reserve decision and remit the matter to Onondaga County Court for a reconstruction hearing to expand the record and to determine whether defendant was present (see, People v Michalek, 82 NY2d 807; People v Odiat, 82 NY2d 872; People v Mitchell, 189 AD2d 337, Iv dismissed sub nom. People v Walker, 81 NY2d 1065). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Balio, Lawton, Doerr and Boehm, JJ.